438 F.2d 1180
John Leon BIGGS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 30815 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 25, 1971.

John Leon Biggs, pro se.
William Stafford, U. S. Atty., Pensacola, Fla., for respondent-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
John Leon Biggs appealed from an order granting his petition to proceed in forma pauperis, D.C., 318 F.Supp. 212, and denying all further motions for relief under 28 U.S.C.A. § 2255 (1959). In this Court appellant raises the following issues:


2
(1) The acts allegedly committed did not constitute the offense charged in the indictment.


3
(2) Appellant was denied his Sixth Amendment rights to a public trial, to be informed of the nature and cause of accusation, and to have the assistance of counsel for his defense.


4
(3) Appellant's plea of guilty was involuntary because he was not mentally competent.


5
(4) The District Court erred in failing to hold an evidentiary hearing to determine appellant's mental competency, in failing to provide appellant a free copy of the trial transcript, and in not appointing counsel for this appellate proceeding.


6
(5) The District Court abused its discretion in ordering the forfeiture of petitioner's bond.


7
We find each of the contentions made here to be without merit. As to those contentions not expressly dealt with in the published opinion of the District Court, Biggs v. United States, 318 F. Supp. 212 (N.D.Fla.1970), no error of law appears and the Court has determined that an opinion would have no precedential value.


8
Affirmed. See Local Rule 21.**



Notes:


*
 [1] Rule 18, 5th Cir.; see Isbell Enterprises v. Citizens Cas. Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)


**
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)